Citation Nr: 0921137	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-25 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for right eye 
disability.

3.  Entitlement to service connection for residuals of injury 
to the nose, mouth and teeth.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 

INTRODUCTION

The veteran had active military service from August 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO in Oakland, California, has 
processed the case since that time.

This appeal has been advanced on the Board's docket by reason 
of the Veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008). 

The issue of service connection for residuals of injury to 
the nose, mouth and teeth is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right knee disability did not originate in service or 
until many years after service, and is not otherwise related 
to service, including to any motor vehicle accident. 

2.  Right eye disability did not originate in service or 
until many years after service, and is not otherwise related 
to service, including to any motor vehicle accident. 


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by active service, nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Right eye disability was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the 
contemplated notice in a March 2006 correspondence, except as 
to notice concerning the initial disability rating and 
effective date to be assigned in the event service connection 
is granted.  Given, however, that the Board finds that 
service connection is not warranted for the claims at issue, 
neither an initial rating nor an effective date for the grant 
of service connection will be assigned, and the Veteran 
therefore is not prejudiced by the above notice deficiency.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him have been obtained, and 
the record does not suggest that any relevant records remain 
outstanding.  38 U.S.C.A. § 5103A.  In his regard the Board 
notes that the Veteran's service treatment records are 
missing, and presumed destroyed in a 1973 fire at the 
National Personnel Records (NPRC); the NPRC indicated as much 
in February 2005, and also noted that alternative sources of 
those records were not available.  In March 2006, VA informed 
the Veteran of this, and requested that he complete an NA 
Form 13055 to assist in making another search for his 
records.  He responded the next month, but provided no 
information as to the dates or place of in-service treatment.  
In June 2006 the RO informed him that no further records were 
available, and provided him with another NA Form 13055 in the 
event he could provide further information.  He did not 
respond.  Under the circumstances, the Board finds that 
further efforts to obtain the Veteran's service treatment 
records would be futile.  The Board points out that the 
Veteran is aware that he can submit alternative evidence, and 
has done so in the form of a news article documenting his 
claimed motor vehicle accident in service.

Moreover, the record shows that he was examined by VA in 
connection with his claims in March 2007, April 2007, and May 
2007.  The Board has reviewed the referenced examination 
reports and finds them to be adequate for the purposes of 
adjudicating the claims addressed herein.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of arthritis during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the Veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Factual background

The Veteran contends that he was involved in a motor vehicle 
accident (MVA) as a passenger during service, and while on a 
period of leave.  He explains that the accident resulted in a 
bruised right knee.  As for his right eye, the Veteran argues 
that he was told by a physician in 2004 that it appeared that 
some type of blow to the head in earlier years had impacted 
his right eye.  

In support of his appeal the Veteran has submitted a news 
article which recounts that he sustained "minor" injuries 
in a February 1946 MVA.  

On file are private and VA treatment records covering the 
period from January 1998 to March 2006.  The records document 
that the Veteran underwent right knee surgeries in January 
1998 and March 1999, and that he had developed osteoarthritis 
of the knee, for which he underwent a total right knee 
replacement.  The records show that he underwent cataract 
surgery in 2005, and was further noted to have a history of 
eye disorders including ectropion, blepharitis, 
dermatochalasis and pseudophakia.  He reported that his eye 
would turn red after showers for many years.

The Veteran attended a VA dental examination in March 2007.  
Examination of the eyes revealed no identified abnormalities.

The Veteran attended an April 2007 VA examination.  He 
reported involvement in a service MVA as an unrestrained 
passenger in a sideswiped car.  He explained that the impact 
caused him to strike the windscreen, causing injury to the 
right knee.  He indicated that as the years progressed, he 
developed problems with his right knee and eventually 
underwent surgery.  After physical examination, the examiner 
diagnosed the Veteran as having a history of claimed motor 
vehicle collision in February 1946 resulting in 
hospitalization for right knee injury.  The examiner reviewed 
the news article submitted by the Veteran and determined that 
the account of the injuries in the article showed that the 
injuries were evidently "minor."  He concluded that the 
current evidence did not suggest the presence of any 
residuals of the right knee injury, and that he could not 
state that the Veteran's knee surgeries were related to the 
accident.  In a May 2007 addendum, the examiner reiterated 
that there was no evidence of a knee injury, and that he 
could not comment on whether the prior knee surgery was 
related to the MVA.

The Veteran attended a VA fee basis examination in April 
2007, at which time he was unable to recall any injury to his 
upper face during the MVA.  Following examination of the 
Veteran the examiner diagnosed him as being status post 
cataract extraction right eye with intraocular lens 
implantation, and macular drusen, myopic astigmatism, and 
presbyopia.  The examiner concluded that all of the Veteran's 
ocular problems were age-related, and that there was no 
evidence suggesting eye damage related to the MVA.

Analysis

When service treatment records are lost or missing, VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
Veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board will address the 
Veteran's claims with this heightened obligation in mind.

A.  Residuals of a right knee injury

There are no service treatment records to review.  The 
Veteran has submitted a news article documenting that he was 
involved in an MVA during service, during which time, 
according to the article, he received minor injuries.  
Assuming that the Veteran did sustain some type of knee 
injury at that time, he does not dispute the characterization 
of the injuries as minor, as they relate to his right knee.

Following service, there is no evidence of right knee 
problems until 1998, when he presented with knee complaints 
leading eventually to several surgeries and a diagnosis of 
osteoarthritis.  Notably, the records contain no reference to 
a knee injury in service, or to a prior history of knee 
problems.  Nor did his treating clinicians suggest a 
relationship between the current right knee condition and 
service.

The Veteran was afforded a VA examination in April 2007.  
After reviewing the claims file and the Veteran's account of 
the knee injury, the examiner concluded that physical 
examination did not disclose any right knee disorder that 
would be a sequelae of the service MVA.  The examiner 
additionally concluded that it would be speculative to find 
that the surgeries on the right knee were related in some 
manner to the service MVA.  In short, the medical evidence 
does not demonstrate that it is at least as likely as not 
that the Veteran's current right knee disorder is 
etiologically related to service.

The only evidence suggesting a link between the current right 
knee disorder and service consists of the statements of the 
Veteran himself.  Although he arguably contends that he has 
experienced right knee disability since service, the Board 
finds that his account lacks credibility.  In this regard, 
the Board notes that the veteran is competent to report that 
he was experiencing right knee pain or similar symptoms since 
service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Once evidence is determined to be competent, the 
Board must determine whether the evidence is also credible.  
Barr, 21 Vet. App. at 308.

In this case, the Veteran contends that he lacked the 
financial wherewithal to seek treatment for his knee problems 
until the 1990s.  The Board finds it particularly noteworthy, 
however, that when he did begin receiving treatment, he never 
once mentioned a service origin to his complaints, or even 
suggested a history of knee problems in the decades prior to 
first receiving treatment.  A significant lapse in time 
between service and evidence of post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed Cir. 2000).  In this case, the Board finds that the 
considerable gap in time between service and when the veteran 
first sought treatment, particularly in light of the absence 
of any mention by the Veteran at the time of a prior history 
of knee problems, militates against the probative value of 
the Veteran's current account of his symptoms prior to the 
1990s.  The Board accordingly finds his account concerning 
the occurrence of right knee disability prior to the 1990s 
lacks credibility.

In short, there is no competent, credible evidence of right 
knee disability following his discharge until the 1990s.

Moreover, to the extent the veteran himself links his right 
knee disability to service, as a layperson, he is not 
competent to offer an opinion as to medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes in this regard that although the Veteran, at a February 
2005 examination, reported that he had been a medic in 
service, his WD AGO Form 53-55 indicates that he served as a 
duty soldier, and that he attended no service training 
schools.  The Board finds that the evidence does not support 
his contention that he served as a medic, and there is 
otherwise no indication that he has training or experience in 
the field of medicine.  As already discussed, the Board has 
found his account of his observations since service to lack 
credibility. 

In sum, although the Veteran may have injured his right knee 
in service, there is no competent and credible evidence of 
right knee disability until more than 40 years after service, 
and no competent evidence linking the current right knee 
disorder to service.  Under these circumstances the Board 
concludes that the preponderance of the evidence is against 
the claim.  Service connection for residuals of a right knee 
injury is denied. 

B.  Right eye disability

As already noted, the service treatment records are not on 
file.  The Veteran does not specifically contend that he 
injured his right eye in the MVA.

There is no post-service evidence of right eye disability 
until more than 40 years after service.  The treatment 
records on file show that he has several eye disorders, and 
that he underwent cataract removal surgery.  None of the 
treating clinicians, however, addressed the etiology of the 
right eye disorders.

The Veteran attended a VA fee basis examination in May 2007.  
The examiner, after evaluating the Veteran and reviewing the 
claims file, concluded that none of the disorders were 
related to service, including to the MVA, and that the 
disorders instead were age-related.  The Board notes that to 
the extent the Veteran's eye conditions include refractive 
error of the eye, such conditions are not diseases or 
injuries for VA purposes.  See 38 C.F.R. § 3.303 (2008).

In this case, the only evidence supportive of the Veteran's 
claim consists of the statements of the Veteran himself.  As 
already discussed, he is a layperson, who opinions concerning 
medical causation are not competent evidence.  Nor does he 
contend that his eye problems were present in service or at 
any point prior to the 1990s.  Moreover, although he 
indicates that a physician told him the right eye problems 
might be related to a head injury, a lay person's account of 
what a physician purportedly said is too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

In sum, there is no competent evidence of right eye 
disability in service or until more than 4 decades after 
service, and no competent evidence linking the current right 
eye disorder to service.  Under these circumstances the Board 
concludes that the preponderance of the evidence is against 
the claim.  Service connection for right eye disability is 
denied. 


ORDER

Entitlement to service connection for residuals of a right 
knee injury is denied.

Entitlement to service connection for right eye disability is 
denied.


REMAND

The Veteran contends that in the MVA, his face struck the 
dashboard and pushed his front teeth into the nose area, 
resulting in surgery to the upper mouth and a bump on his 
nose.  He indicated that as a result of the accident he 
required denture work.

Private and VA treatment records for January 1998 to March 
2006 document treatment for allergic rhinitis.  His 
temporomandibular joint evidenced full range of motion.

The Veteran attended a VA dental examination in March 2007.  
He denied any complaints in the oral region.  He reported 
experiencing a traumatic MVA injury to the upper teeth on the 
left side, and indicated that the teeth were embedded into 
the nasal and orbital bones.  He indicated that for the prior 
20 years he had lost his sense of smell.  Physical 
examination showed that his head was atraumatic.  Examination 
of the nose revealed no identified abnormalities.  There was 
a colored papule on the upper lip, another on the right lower 
dentulous ridge, and several papules on his tongue.  He was 
edentulous.  A panographic X-ray study showed that the left 
maxillary ridge had healed superiorly to the right maxillary 
ridge, but that the affected bones remained unified in a 
continuous manner.  The examiner concluded that the papules 
were possibly related to the use of medication, but did not 
otherwise address the etiology of any dental or mouth 
disorder present.  Nor did he address whether the Veteran had 
a current nasal disorder.

At an April 2007 VA examination, physical examination of the 
Veteran disclosed the absence of facial asymmetry, facial or 
nasal deformity, or points of cheek tenderness.  There was no 
malocclusion of the jaw, but the Veteran wore dentures.  The 
examiner diagnosed the Veteran as having a history of claimed 
motor vehicle collision in February 1946 resulting in 
hospitalization for dental trauma.
 
Given that the Veteran did experience an MVA in service, and 
as the panographic X-rays in March 2007 suggested the 
presence of trauma-induced abnormality over the left 
maxillary ridge, the Board finds that a medical opinion 
addressing the presence and etiology of any dental, mouth and 
nasal disorders is necessary in this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the Veteran 
to undergo a VA examination to determine 
the nature, extent and etiology of any 
dental disorder; the nature, extent and 
etiology of any mouth disorder; and the 
nature, extent and etiology of any nasal 
disorder.  All indicated studies should 
be conducted.  

A.  With respect to any dental 
disorder identified, the examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the disorder 
is etiologically related to service 
(including to the February 1946 
motor vehicle accident;

B.  With respect to any mouth 
disorder identified (other than a 
dental disorder), the examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the mouth 
disorder is etiologically related to 
service (including to the February 
1946 motor vehicle accident).  

C.  With respect to any nasal 
disorder identified, the examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the disorder 
is etiologically related to service, 
including to the February 1946 motor 
vehicle accident.  

The veteran's claims file must be made 
available to the examiner for review. 

2.  The RO should then prepare a new 
rating decision and readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


